Citation Nr: 1645494	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Shanonn Fauver, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The RO initially adjudicated the issue of entitlement to service connection for schizophrenia.  The Board has recharacterized the claim to consider all psychiatric disorders to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).

The Veteran testified before the Board at a December 2011 hearing at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the December 2011 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing. See 38 C.F.R. § 20.717  (2015).  In an August 2016 statement, the Veteran declined a new Board hearing.

In February 2014, the Board denied entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to an initial increased evaluation for tinnitus.  In addition, the Board remanded the issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that were considered in the March 2016 supplemental statement of the case (SSOC).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

In January 2016, the Veteran was afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  The Veteran was assessed as having an adjustment disorder by history; the VA examiner noted that the Veteran was not diagnosed with more than one mental disorder.  The examiner opined that the condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In so finding, the examiner stated that adjustment disorder is not a chronically disabling mental condition and, as such, the Veteran has no chronic diagnosis to connect to any events that occurred in service.  However, although the VA examiner included a VA problem list in the examination report showing diagnoses of adjustment disorder, psychotic disorder, and anxiety disorder, the examiner did not provide a medical opinion as to whether psychotic disorder and anxiety disorder were related to the Veteran's military service.  The examiner also noted a long history of the Veteran's overreporting of psychiatric symptoms, yet he indicated that the Veteran's responses reflected a serious thought dysfunction with significant persecutory ideation, impaired reality testing, and various unusual thought and perceptual processes.  

Moreover, the VA examiner stated that the Veteran's primary difficulties surround Cluster A personality traits but did not associate such traits to any specific psychiatric disorder.  Based on the Veteran's reported history provided during the examination, the examiner stated that the Veteran exhibited these personality traits prior to his service and, thus, they did not occur during service.  Although the examiner appears to suggest the Veteran has a personality disorder, the examiner did not explain the significance of Cluster A personality traits or render any diagnosis related to Cluster A personality traits.   The Board notes that personality disorders are not diseases or injuries subject to VA compensation.  38 C.F.R. § 3.303 (c) (2015).  However, personality disorders can be subject to superimposed disease or injury and, if the superimposed disease or injury occurs during service, service connection may be warranted.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711  (1990).  In light of the foregoing, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.

Finally, the Board notes that the January 2016 VA examiner assessed the Veteran's psychiatric condition claim under the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  In the regard, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the DSM-5. The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125. However, it was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014) even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran's appeal was certified to the Board in October 2011 and, thus, amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable.

Finally, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disorder.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding VA medical records should also be obtained. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present pursuant to the DSM-IV.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions, as well as the January 2016 VA examination report.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has asserted that he did not have any mental health issues during service; however he testified that he began mental health treatment within one year of separation from service.  See Board Hearing Transcript at 3-4.

The examiner should identify all psychiatric disorders that may be present during the appeal period (beginning around March 2009).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.

For each psychiatric disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder manifested in service, within one year following discharge, or is otherwise related to the Veteran's military service, including any symptomatology therein.

With regard to the Veteran's Cluster A personality traits identified during the January 2016 VA examination, the examiner should state whether they represent a personality disorder.  If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last SSOC. If the benefit sought is not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




